Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 1 of 19
Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 2 of 19
              Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 3 of 19
    ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…


USPS Tracking
                               ®                                                     FAQs   




                                   Track Another Package          +




                                                                                   Remove   
Tracking Number: 70200640000023722991

Your item was delivered at 4:52 am on August 3, 2020 in WASHINGTON, DC 20530.




 Delivered
August 3, 2020 at 4:52 am
Delivered
WASHINGTON, DC 20530

Get Updates    




                                                                                      
   Text & Email Updates


                                                                                      
   Tracking History


   August 3, 2020, 4:52 am
   Delivered
   WASHINGTON, DC 20530
   Your item was delivered at 4:52 am on August 3, 2020 in WASHINGTON, DC 20530.



   August 2, 2020, 10:49 am
   Available for Pickup
   WASHINGTON, DC 20530
             Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 4 of 19
August 2, 2020, 10:26 am
Arrived at Hub
WASHINGTON, DC 20018



August 1, 2020
In Transit to Next Facility



July 30, 2020, 12:51 pm
Arrived at USPS Regional Facility
WASHINGTON DC DISTRIBUTION CENTER



July 29, 2020, 10:18 pm
Arrived at USPS Regional Facility
GAITHERSBURG MD DISTRIBUTION CENTER



July 29, 2020, 11:41 am
USPS in possession of item
KENSINGTON, MD 20895




                                                                                      
Product Information



Postal Product:                                   Features:
First-Class Mail®                                 Certified Mail™




                                           See Less   




                        Can’t find what you’re looking for?
                 Go to our FAQs section to find answers to your tracking questions.


                                               FAQs
              Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 5 of 19
    ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…


USPS Tracking
                               ®                                                     FAQs   




                                   Track Another Package          +




                                                                                   Remove   
Tracking Number: 70200640000023722977

Your item was delivered at 4:52 am on August 3, 2020 in WASHINGTON, DC 20530.




 Delivered
August 3, 2020 at 4:52 am
Delivered
WASHINGTON, DC 20530

Get Updates    




                                                                                      
   Text & Email Updates


                                                                                      
   Tracking History


   August 3, 2020, 4:52 am
   Delivered
   WASHINGTON, DC 20530
   Your item was delivered at 4:52 am on August 3, 2020 in WASHINGTON, DC 20530.



   August 2, 2020, 10:49 am
   Available for Pickup
   WASHINGTON, DC 20530
             Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 6 of 19
August 2, 2020, 10:26 am
Arrived at Hub
WASHINGTON, DC 20018



August 1, 2020
In Transit to Next Facility



July 30, 2020, 12:51 pm
Arrived at USPS Regional Facility
WASHINGTON DC DISTRIBUTION CENTER



July 29, 2020, 10:18 pm
Arrived at USPS Regional Facility
GAITHERSBURG MD DISTRIBUTION CENTER



July 29, 2020, 11:41 am
USPS in possession of item
KENSINGTON, MD 20895




                                                                                      
Product Information



Postal Product:                                   Features:
First-Class Mail®                                 Certified Mail™




                                           See Less   




                        Can’t find what you’re looking for?
                 Go to our FAQs section to find answers to your tracking questions.


                                               FAQs
               Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 7 of 19
    ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…


USPS Tracking
                                ®                                                    FAQs   




                                     Track Another Package        +




                                                                                   Remove   
Tracking Number: 70200640000023723004

Your item was delivered at 3:46 am on August 7, 2020 in WASHINGTON, DC 20500.




 Delivered
August 7, 2020 at 3:46 am
Delivered
WASHINGTON, DC 20500

Get Updates    




                                                                                      
   Text & Email Updates


                                                                                      
   Tracking History


   August 7, 2020, 3:46 am
   Delivered
   WASHINGTON, DC 20500
   Your item was delivered at 3:46 am on August 7, 2020 in WASHINGTON, DC 20500.




   Reminder to Schedule Redelivery of your item



   August 2, 2020, 10:48 am
   Available for Pickup
             Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 8 of 19
WASHINGTON, DC 20500



August 2, 2020, 10:33 am
Arrived at Hub
WASHINGTON, DC 20018



August 1, 2020
In Transit to Next Facility



July 30, 2020, 12:51 pm
Arrived at USPS Regional Facility
WASHINGTON DC DISTRIBUTION CENTER



July 29, 2020, 10:18 pm
Arrived at USPS Regional Facility
GAITHERSBURG MD DISTRIBUTION CENTER



July 29, 2020, 11:41 am
USPS in possession of item
KENSINGTON, MD 20895




                                                                                      
Product Information



Postal Product:                                   Features:
First-Class Mail®                                 Certified Mail™




                                           See Less   




                        Can’t find what you’re looking for?
                 Go to our FAQs section to find answers to your tracking questions.
                Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 9 of 19
     ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…


USPS Tracking
                                  ®                                                                FAQs     




                                      Track Another Package         +




                                                                                                Remove      
Tracking Number: 70200640000023722960

Your item was delivered to an individual at the address at 7:28 am on August 3, 2020 in
WASHINGTON, DC 20240.




 Delivered
August 3, 2020 at 7:28 am
Delivered, Left with Individual
WASHINGTON, DC 20240

Get Updates      




                                                                                                     
   Text & Email Updates


                                                                                                     
   Tracking History


   August 3, 2020, 7:28 am
   Delivered, Left with Individual
   WASHINGTON, DC 20240
   Your item was delivered to an individual at the address at 7:28 am on August 3, 2020 in WASHINGTON, DC
   20240.



   August 2, 2020, 10:22 am
   Available for Pickup
   WASHINGTON, DC 20240
            Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 10 of 19
August 2, 2020, 7:22 am
Arrived at Hub
WASHINGTON, DC 20018



August 1, 2020
In Transit to Next Facility



July 30, 2020, 8:30 am
Arrived at USPS Regional Facility
WASHINGTON DC DISTRIBUTION CENTER



July 29, 2020, 11:41 am
USPS in possession of item
KENSINGTON, MD 20895




                                                                                      
Product Information



Postal Product:                                   Features:
First-Class Mail®                                 Certified Mail™




                                           See Less   




                        Can’t find what you’re looking for?
                 Go to our FAQs section to find answers to your tracking questions.


                                               FAQs
               Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 11 of 19
     ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…


USPS Tracking
                                  ®                                                                FAQs     




                                      Track Another Package         +




                                                                                                Remove      
Tracking Number: 70200640000023722984

Your item was delivered to an individual at the address at 7:28 am on August 3, 2020 in
WASHINGTON, DC 20240.




 Delivered
August 3, 2020 at 7:28 am
Delivered, Left with Individual
WASHINGTON, DC 20240

Get Updates      




                                                                                                     
   Text & Email Updates


                                                                                                     
   Tracking History


   August 3, 2020, 7:28 am
   Delivered, Left with Individual
   WASHINGTON, DC 20240
   Your item was delivered to an individual at the address at 7:28 am on August 3, 2020 in WASHINGTON, DC
   20240.



   August 2, 2020, 10:22 am
   Available for Pickup
   WASHINGTON, DC 20240
            Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 12 of 19
August 2, 2020, 7:22 am
Arrived at Hub
WASHINGTON, DC 20018



August 1, 2020
In Transit to Next Facility



July 30, 2020, 8:36 am
Arrived at USPS Regional Facility
WASHINGTON DC DISTRIBUTION CENTER



July 29, 2020, 11:41 am
USPS in possession of item
KENSINGTON, MD 20895




                                                                                      
Product Information



Postal Product:                                   Features:
First-Class Mail®                                 Certified Mail™




                                           See Less   




                        Can’t find what you’re looking for?
                 Go to our FAQs section to find answers to your tracking questions.


                                               FAQs
Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 13 of 19
              Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 14 of 19
    ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…


USPS Tracking
                               ®                                                      FAQs   




                                   Track Another Package          +




                                                                                    Remove   
Tracking Number: 70200640000023723035

Your item was delivered at 3:44 am on August 21, 2020 in WASHINGTON, DC 20500.




 Delivered
August 21, 2020 at 3:44 am
Delivered
WASHINGTON, DC 20500

Get Updates    




                                                                                       
   Text & Email Updates


                                                                                       
   Tracking History


   August 21, 2020, 3:44 am
   Delivered
   WASHINGTON, DC 20500
   Your item was delivered at 3:44 am on August 21, 2020 in WASHINGTON, DC 20500.



   August 17, 2020, 10:30 am
   Available for Pickup
   WASHINGTON, DC 20500
            Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 15 of 19
August 17, 2020, 6:56 am
Arrived at Unit
WASHINGTON, DC 20018



August 16, 2020
In Transit to Next Facility



August 13, 2020, 10:34 pm
Arrived at USPS Regional Facility
GAITHERSBURG MD DISTRIBUTION CENTER



August 13, 2020, 4:20 pm
USPS in possession of item
KENSINGTON, MD 20895




                                                                                      
Product Information



Postal Product:                                   Features:
First-Class Mail®                                 Certified Mail™




                                           See Less   




                        Can’t find what you’re looking for?
                 Go to our FAQs section to find answers to your tracking questions.


                                               FAQs
              Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 16 of 19
    ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…


USPS Tracking
                                ®                                                                      FAQs   




                                     Track Another Package             +




                                                                                                    Remove    
Tracking Number: 70200640000023723028

Your item was delivered to the front desk, reception area, or mail room at 11:01 am on August 17,
2020 in WASHINGTON, DC 20240.




 Delivered
August 17, 2020 at 11:01 am
Delivered, Front Desk/Reception/Mail Room
WASHINGTON, DC 20240

Get Updates    




                                                                                                         
  Text & Email Updates


                                                                                                         
  Tracking History


  August 17, 2020, 11:01 am
  Delivered, Front Desk/Reception/Mail Room
  WASHINGTON, DC 20240
  Your item was delivered to the front desk, reception area, or mail room at 11:01 am on August 17, 2020 in
  WASHINGTON, DC 20240.



  August 17, 2020, 8:49 am
  Arrived at Unit
  WASHINGTON, DC 20018
            Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 17 of 19
August 16, 2020
In Transit to Next Facility



August 13, 2020, 10:34 pm
Arrived at USPS Regional Facility
GAITHERSBURG MD DISTRIBUTION CENTER



August 13, 2020, 4:20 pm
USPS in possession of item
KENSINGTON, MD 20895




                                                                                      
Product Information



Postal Product:                                   Features:
First-Class Mail®                                 Certified Mail™




                                           See Less   




                        Can’t find what you’re looking for?
                 Go to our FAQs section to find answers to your tracking questions.


                                               FAQs
              Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 18 of 19
    ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…


USPS Tracking
                                ®                                                                      FAQs   




                                     Track Another Package             +




                                                                                                    Remove    
Tracking Number: 70200640000023723011

Your item was delivered to the front desk, reception area, or mail room at 11:21 am on August 17,
2020 in WASHINGTON, DC 20250.




 Delivered
August 17, 2020 at 11:21 am
Delivered, Front Desk/Reception/Mail Room
WASHINGTON, DC 20250

Get Updates    




                                                                                                         
  Text & Email Updates


                                                                                                         
  Tracking History


  August 17, 2020, 11:21 am
  Delivered, Front Desk/Reception/Mail Room
  WASHINGTON, DC 20250
  Your item was delivered to the front desk, reception area, or mail room at 11:21 am on August 17, 2020 in
  WASHINGTON, DC 20250.



  August 17, 2020, 9:22 am
  Arrived at Unit
  WASHINGTON, DC 20018
            Case 1:20-cv-01851-DLF Document 7-1 Filed 08/24/20 Page 19 of 19
August 16, 2020
In Transit to Next Facility



August 13, 2020, 10:34 pm
Arrived at USPS Regional Facility
GAITHERSBURG MD DISTRIBUTION CENTER



August 13, 2020, 4:20 pm
USPS in possession of item
KENSINGTON, MD 20895




                                                                                      
Product Information



Postal Product:                                   Features:
First-Class Mail®                                 Certified Mail™




                                           See Less   




                        Can’t find what you’re looking for?
                 Go to our FAQs section to find answers to your tracking questions.


                                               FAQs
